Citation Nr: 0403876	
Decision Date: 02/10/04    Archive Date: 02/23/04

DOCKET NO.  98-17 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
residuals of infectious hepatitis.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran had active service from July 1952 to July 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision of the 
Los Angeles, California, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied the veteran's claim for a 
compensable evaluation for hepatitis.  The veteran was 
afforded a fee-basis examination in September 1998.  
Accompanied by his representative, the veteran appeared and 
offered testimony at a hearing before a hearing officer at 
the RO in September 1998; a transcript of that hearing is of 
record.  Thereafter, in a rating action of March 1999, the RO 
increased the evaluation for hepatitis from 0 percent to 10 
percent.  

This appeal was last before the Board in September 1999, at 
which time it was remanded to the RO for further, specified 
development.  To the extent possible, the requested 
development has been completed.  


FINDINGS OF FACT

1.  All the evidence requisite for an equitable disposition 
of the veteran's claim has been developed and obtained, and 
all due process concerns as to the development of his claim 
have been addressed.  

2.  The veteran failed to report for VA examinations 
scheduled in January 2003 and June 2003 pertaining to his 
claim for an increased evaluation for infectious hepatitis, 
and he has not provided good cause for his failure to report.  


CONCLUSION OF LAW

The claim for a rating in excess of 10 percent for infectious 
hepatitis is denied for failure to report for a VA 
examination without good cause shown.  38 C.F.R. § 3.655(a), 
(b) (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and to Assist.  As an initial matter, the 
Board notes that a significant change in the law occurred 
during the pendency of this appeal when, on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002); 
see 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003).  
This law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  

The VCAA requires that VA must provide notice that informs 
the claimant (1) of the information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request that 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 
Vet. App. 370, 373-74 (2002); Pelegrini v. Principi, No. 01-
944 (U.S. Vet. App. Jan. 13, 2004).

The liberalizing provisions of the VCAA and the implementing 
regulations are applicable to the veteran's claim for an 
increased rating.  The record reflects that through various 
letters, the statement of the case and supplements thereto, 
the RO has notified the veteran of the evidence and 
information needed to substantiate his claim, the information 
he should provide to enable the RO to obtain evidence on his 
behalf, the assistance that VA would provide to obtain 
evidence and information on his behalf, and the evidence that 
the veteran should submit if he did not desire the RO to 
obtain the evidence on his behalf.  See, e.g., the letter 
addressed to the veteran by the RO dated December 14, 2002.  
Therefore, the Board is satisfied that the RO has complied 
with the notification requirements of the VCAA and the 
implementing regulations.  Pelegrini and Quartuccio, supra.  

Moreover, both VA and private medical records have been 
obtained in connection with the increased rating claim.  
However, the appellant failed to appear without explanation 
for the most recent VA examination scheduled at the request 
of the Board to comprehensively evaluate the service-
connected hepatitis.  The veteran has not requested that 
these examinations be rescheduled for him.  Neither the 
veteran nor his representative has identified any additional 
evidence or information which could be obtained to 
substantiate the claim, and the Board is also unaware of any 
such outstanding evidence or information, other than the 
results of the VA examinations for which the appellant did 
not appear.  Therefore, the Board is also satisfied that the 
RO has complied with the duty to assist requirements of the 
VCAA and the implementing regulations.  

Factual background.  The veteran is shown to have had an 
episode of what was referred to as viral hepatitis during 
service in February 1956.  He was apparently hospitalized for 
a period of time and then returned to duty.  The July 1956 
physical examination for service separation noted that all 
systems were clinically normal.  The veteran was noted to 
have had jaundice in February 1956 with no recurrence, no 
complications, and no sequelae.  

The veteran filed a claim for service connection for 
"jaundice" in September 1956.  He was provided a special 
gastrointestinal VA examination in October 1956.  His service 
history of illness was reviewed and liver function tests were 
normal.  The diagnosis was history of infectious hepatitis, 
"no residuals found."  Based upon this information, the RO in 
Cleveland, Ohio, granted service connection for residuals of 
infectious hepatitis and assigned a noncompensable 
evaluation.  

Private medical records indicate the veteran was admitted to 
a private hospital in January 1971 with a diagnosis of 
infectious hepatitis.  Possible cirrhosis of the liver was 
also noted.  A VA examination from February 1973 again noted 
only a history of infectious hepatitis with no noted 
residuals.  VA progress notes, dated from December 1994 to 
November 1995, reflect diagnoses of alcohol abuse, opiate 
dependence, and alcoholism.  A progress note, dated in 
December 1994, reported an impression of increased liver 
function tests, status post etoh.  

In October 1997, the veteran filed a claim for an increased 
rating for hepatitis.  Submitted in support of his claims 
were VA treatment records dated from September 1996 to 
December 1996, showing hospitalization and treatment 
primarily for a fractured left proximal humerus and distal 
left radius.  Records of that hospitalization indicate that 
the veteran had a long history of alcohol and heroin 
addiction with chronic alcoholic liver disease.  It was also 
noted that he was hepatitis "C positive."  Also noted was 
Methadone withdrawal, peripheral neuropathy, a sacral 
decubitus ulcer, hypertension, and other problems.  

Of record is the report of private laboratory testing, 
including liver function studies, performed in March 1998, 
which reveal serology results indicating that the veteran had 
hepatitis A in the past which is resolved, had hepatitis B in 
the past which is resolved, and has chronic hepatitis C.  The 
most recent fee-basis VA examination from September 1998 also 
had liver function tests but the examination report makes no 
comment upon them.  That fee-basis examination accurately 
notes that serologic testing for hepatitis B and C were not 
available at the time the veteran had "viral hepatitis" in 
February 1956.  The diagnosis from this recent examination 
was hepatitis C.  This physician noted that the veteran told 
him that he had chronic hepatitis B and C but that he was not 
taking any medication nor had he been placed on a waiting 
list for a hepatic transplant.  This physician also wrote 
that although symptoms of generalized lethargy and fatigue 
may be consistent with chronic hepatitis, the veteran lacked 
other signs and symptoms of chronic active hepatitis.  
Significantly, while the examiner stated that the viral 
hepatitis which began while the veteran was stationed in 
Korea in 1955 was later confirmed as Hepatitis C, he noted 
that no medical records were available for his review.  

Legal analysis.  VA regulations provide that when a claimant 
fails to report for a scheduled medical examination without 
good cause the claim for an increased rating shall be denied, 
without review of the evidence of record.  See 38 C.F.R. 
§ 3.655.  

The Court held that the burden was upon VA to demonstrate 
that notice was sent to the claimant's last address of record 
and that the claimant lacked adequate reason or good cause 
for failing to report for a scheduled examination.  Hyson v. 
Brown, 5 Vet. App. 262, 265 (1993).  The Court stated that in 
the normal course of events it was the burden of the veteran 
to keep the VA apprised of his whereabouts, and that if he 
did not do so there was no burden on the VA to turn up heaven 
and earth to find him before finding abandonment of a 
previously adjudicated benefit.  Id.  The Court has also held 
that the "duty to assist is not always a one-way street."  
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

In October 1997, the veteran filed a claim for a compensable 
rating for hepatitis.  He had a fee-basis VA examination in 
September 1998.  The examination was uninformative about 
several things necessary to evaluate his disability, both 
regarding the veteran's current medical condition and his 
medical history.  The Board remanded the case for another 
examination to obtain medical information crucial to 
evaluating the veteran's disability.  

The criteria for evaluation of infectious hepatitis at 38 
C.F.R. § 4.114, Diagnostic Code 7345, in effect during the 
pendency of this appeal up until July 2001 provided that a 
noncompensable evaluation was warranted for hepatitis which 
was healed and nonsymptomatic.  A 10 percent evaluation was 
awarded for demonstrable liver damage with mild 
gastrointestinal disturbance.  A 30 percent evaluation was 
warranted for minimal liver damage with associated fatigue, 
anxiety, and gastrointestinal disturbance of lesser degree 
and frequency but necessitating dietary restriction or other 
therapeutic measures.  

The criteria for evaluation of infectious hepatitis effective 
from July 2001 forward under 38 C.F.R. § 4.114, Diagnostic 
Code 7345, for chronic liver disease without cirrhosis 
(including hepatitis B, chronic active hepatitis, auto-immune 
hepatitis, hemochromatosis, drug-induced hepatitis, etc., but 
excluding bile duct disorders and hepatitis C) are as 
follows; a noncompensable evaluation is warranted for 
nonsymptomatic hepatitis.  A 10 percent evaluation is 
warranted for intermittent fatigue, malaise, and anorexia, 
or; incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration or at least one 
week, but less than two weeks, during the past 12-month 
period.  A 40 percent evaluation is warranted for daily 
fatigue, malaise, and anorexia, with minor weight loss and 
hepatomegaly, or; incapacitating episodes (with symptoms as 
just described) having a total duration of at least four 
weeks, but less than six weeks, during the past 12 month 
period.  

Hepatitis C (or non-A, non-B hepatitis) is evaluated under 
Diagnostic Code 7354 which provides the following criteria:

With serologic evidence of hepatitis C infection and the 
following signs and symptoms due to hepatitis C 
infection: 

Near-constant debilitating symptoms (such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and 
right upper quadrant pain)
...................................................	100 percent 

Daily fatigue, malaise, and anorexia, with substantial 
weight loss (or other indication of malnutrition), and 
hepatomegaly, or; incapacitating episodes (with symptoms 
such as fatigue, malaise, nausea, vomiting, anorexia, 
arthralgia, and right upper quadrant pain) having a 
total duration of at least six weeks during the past 12-
month period, but not occurring constantly 
........................................................
...............	60 percent 

Daily fatigue, malaise, and anorexia, with minor weight 
loss and hepatomegaly, or; incapacitating episodes (with 
symptoms such as fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right upper quadrant pain) 
having a total duration of at least four weeks, but less 
than six weeks, during the past 12-month period 
...............	40 percent 

Daily fatigue, malaise, and anorexia (without weight 
loss or hepatomegaly), requiring dietary restriction or 
continuous medication, or; incapacitating episodes (with 
symptoms such as fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right upper quadrant pain) 
having a total duration of at least two weeks, but less 
than four weeks, during the past 12-month period 
.............................................................	20 
percent 

Intermittent fatigue, malaise, and anorexia, or; 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and 
right upper quadrant pain) having a total duration of at 
least one week, but less than two weeks, during the past 
12- month period 
..............................................................
	10 percent 

Nonsymptomatic .......................................	0 
percent 

Note (1):  Evaluate sequelae, such as cirrhosis or 
malignancy of the liver, under an appropriate diagnostic 
code, but do not use the same signs and symptoms as the 
basis for evaluation under DC 7354 and under a 
diagnostic code for sequelae.  (See 38 C.F.R. § 4.14.). 

Note (2):  For purposes of evaluating conditions under 
Diagnostic Code 7354, ''incapacitating episode'' means a 
period of acute signs and symptoms severe enough to 
require bed rest and treatment by a physician. 

38 C.F.R. § 4.114, Code 7354 (2002).

Pursuant to Karnas v. Derwinski, 1 Vet. App. 308, 311 (1991), 
where a law or regulation changes after a claim has been 
filed or reopened but before administrative or judicial 
process has been concluded, the version most favorable to the 
veteran applies unless Congress provided otherwise, or 
permitted the VA Secretary to do otherwise, and the Secretary 
did so.  The criteria for evaluating hepatitis was amended 
during the pendency of this appeal.  Accordingly, had the 
veteran reported for examination, the Board would review the 
clinical evidence on file in relation to both the older 
superseded and more newly adopted criteria and apply, since 
the adoption of the new criteria, whichever of the criteria 
are more favorable to the veteran's claim.  

The record reflects that the veteran was last examined in 
September 1998; at that time, the examiner noted that no 
medical records were available for his review.  Therefore, 
information about the course of his service-connected 
disability and its current presentation were crucial to 
evaluating the disability.  

VA scheduled an examination necessary to determine the 
current severity of the veteran's hepatitis in January 2003; 
without this information his disability could not be properly 
rated and his claim could not be resolved.  The record shows 
that he did not appear for the scheduled examination.  When a 
medical examination is necessary to determine the current 
severity of a service-connected disability, the veteran must 
cooperate and report for the examination unless he has good 
cause for failure to report.  38 C.F.R. § 3.327 (2002).  If 
he does not, a claim for increased compensation "shall be 
denied."  38 C.F.R. § 3.655(a), (b) (2002).  The language of 
the regulations is not discretionary.  The claim "shall" be 
denied.

The record shows that, by letter dated in May 2003, the 
veteran was notified that VA had rescheduled his examination.  
In that letter, he was advised "it is your responsibility to 
report for all examinations, to cooperate in the development 
of the claim, and that the consequences for failure to report 
for a VA examination without good cause may include denial of 
the claim.  However, once again the veteran failed to report 
for an examination rescheduled for June 9, 2003.  The Board 
presumes VA notified the veteran of the second examination, 
because there is no evidence of failure to perform in the 
regular manner the administrative duty to notify the veteran 
of examination appointments.  See Mindenhall v. Brown, 7 Vet. 
App. 271 (1994) (presumption of administrative regularity).  

In this regard, the Board notes that a veteran must cooperate 
with the VA's efforts to provide an adequate medical 
examination.  See Olson v. Principi, 3 Vet. App. 480 (1992).  
The examination scheduled for January 2003, and rescheduled 
for June 2003, was necessary to evaluate the veteran's 
service-connected hepatitis since the current evidentiary 
record lacks necessary medical evidence crucial to the 
correct evaluation of the service-connected hepatitis.  

A medical professional reviewed the records in this case in 
August 2003 and offered an opinion to the effect that the 
veteran has hepatitis C which is related to the infectious 
hepatitis noted during service.

In a supplemental statement of the case dated in September 
2003, the RO informed the veteran that he had failed to 
report for VA examination and had failed to respond to 
requests for additional evidence that would support his 
claim.  He was told that since there was no medical evidence 
of record to show his current residuals of hepatitis C, 
entitlement to an evaluation in excess of 10 percent remained 
denied.  The veteran has not responded to the information 
provided by this document.

As noted above, it is mandated by 38 C.F.R. § 3.665(b) that, 
in the absence of good cause, a claim for an increased rating 
will be denied if a claimant fails to report for a VA 
examination scheduled in connection with that claim.  
Accordingly, the Board must deny the claim for a rating in 
excess of 10 percent for hepatitis due to failure to report 
for a VA examination.  See 38 C.F.R. § 3.655(b).  The Court 
has held that in a case where the law is dispositive of the 
claim, the claim should be denied because of lack of 
entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  


ORDER

Entitlement to a rating in excess of 10 percent for 
infectious hepatitis is denied.  



	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



